    Case 1:20-cv-00003-MHC Document 5 Filed 03/16/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JARRIETH PATTERSON,        :
                           :
          Plaintiff,       :
                           :
          v.               : CIVIL ACTION NO.
                           : 1:20-CV-0003-MHC-JSA
ALDRIDGE PITE HAAN LLP and :
DOES 1–10, INCLUSIVE,      :
                           :
          Defendants.      :

                                     ORDER

      A review of the docket indicates that the Joint Preliminary Report and

Discovery Plan has not been timely filed. Pursuant to Local Rule 16.2, the Joint

Preliminary Report and Discovery Plan must be filed within thirty days after a

removed case is filed in this Court. LR 16.2, NDGa. Defendant Aldridge Pite Haan

LLP removed this action to this Court on January 2, 2020. As of this date, more

than thirty days have passed, but no party has filed any portion of the Joint

Preliminary Report and Discovery Plan, nor has any party filed a motion requesting

an extension of time to do so.

      In addition, the docket reflects that the parties have failed to file Certificates

of Interested Persons and Corporate Disclosure Statements. Pursuant to Local

Rule 3.3, a Certificate of Interested Persons and Corporate Disclosure Statement
    Case 1:20-cv-00003-MHC Document 5 Filed 03/16/20 Page 2 of 2




must be filed by counsel for all private parties at the time of first appearance. LR

3.3, NDGa. Accordingly, the parties are ORDERED to file these documents within

fourteen (14) days after the date of this Order.

      IT IS SO ORDERED this 16th day of March, 2020.


                                       __________________________________
                                       JUSTIN S. ANAND
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
